Citation Nr: 0210305	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-33 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision, in which the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for skin 
cancer as a result of exposure to ionizing radiation.  The 
Board denied the claim in an August 1999 decision.  The 
veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).

In February 2001, the Court granted a Joint Motion for Remand 
and vacated the Board's decision of August 1999.  In July 
2001, the Board remanded the claim to the RO for additional 
development.  In April 2002, the veteran's counsel filed with 
the Court an Unopposed Motion of Expedited Consideration of 
Petition for Writ of Mandamus.  This motion waived any 
further development of the claim requested by the Board in 
its July 2001 remand order.  On April 26, 2002, the Court 
denied the unopposed motion for expedited consideration of 
the petition as moot, and ordered VA to file an answer to the 
Writ of Mandamus within 14 days of the date of order.  On May 
7, 2000, the Service Center Manager of the St. Petersburg RO 
filed an affidavit with the Court attesting to the actions 
taken on behalf of the veteran.  The RO also provided the 
veteran with a Supplemental Statement of the Case (SSOC) and 
returned the case to the Board for further appellate review.

As noted by the Board in the July 2001 remand, the veteran 
has referred to being diagnosed with both basal cell 
carcinoma and squamous cell carcinoma, but the record only 
reflects a diagnosis of basal cell carcinoma.  The Board's 
remand order, which attempted to clarify whether the veteran 
holds a diagnosis of squamous cell carcinoma, has not been 
completed pursuant to the veteran's request for expedited 
consideration of his claim without any further development.  
In order to avoid any prejudicial effect to the veteran, the 
Board will limit its discussion to a claim of service 
connection for basal skin carcinoma, and refer the issue of 
service connection for squamous cell carcinoma to the RO for 
appropriate consideration.  Accordingly, the Board has 
rephrased the issue listed on the title page.

The Board notes that the veteran appears to have raised 
claims for service connection for colon cancer, prostate 
cancer as a result of exposure to ionizing radiation.  These 
issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran participated in Operation CASTLE, and was 
exposed to no more than 1.172 rem gamma of ionizing radiation 
in service.

2.  The preponderance of the evidence demonstrates that the 
veteran's basal cell carcinoma, which was first shown 
medically many years after service, was not caused by his 
exposure to ionizing radiation in service nor is otherwise 
related to active service.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133  (West 1991); 38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000 was enacted.  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  Some of 
these changes in law are potentially applicable to the claim 
on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The RO has advised the veteran and his representative of the 
potentially applicable VCAA provisions.

In this case, the veteran has provided VA with detailed 
information regarding his exposure to ionizing radiation in 
service, submitted documentation from government agencies 
regarding his dose exposure assessment, and submitted a 
medical opinion in support of his claim.  VA has received 
radiation dose information from the Defense Nuclear Agency 
(DNA), the Department of the Army Radiation Dosimetry Center 
and the Department of Energy (DoE).  Also, a medical opinion 
has been obtained from the VA Chief Public Health and 
Environmental Hazards Officer.

In July 2001, the Board requested further development of the 
claim, to include a request that DNA locate the veteran's 
film badge records and/or explain why such records are 
unavailable.  In this respect, documentation provided by DNA 
and DoE reflect that his film badge readings have been marked 
"PRIVACY ACT MATERIAL REMOVED" and include a comment that 
his film badge readings were "deactivated and replaced with 
a reconstructed dose which [wa]s higher."  In letters dated 
in September 2001 and April 2002, as well as the Petition for 
Writ of Mandamus filed in April 2001, the veteran's counsel 
waived any additional development of the claim pursuant to 
both the Board's July 2001 remand order and the provisions of 
the VCAA.

The Court has held that, in cases where a claimant is 
represented by counsel, whom the Court presumes to be versed 
in the facts of the case and to know and to understand the 
law as it relates to those facts, the claimant may waive 
application of the VCAA.  Janssen v. Principi, 15 Vet. App. 
370, 374 (2001).  In this case, the veteran has been 
represented by the same counsel who requested the additional 
development ordered by the Board in July 2001.  This counsel 
submitted a medical opinion in support of the veteran's 
claim, and requests that the claim be expedited due the 
veteran's terminal illness.  Based on the facts of this case, 
the Board finds that the veteran has properly waived any 
further development of this case, and that the evidence of 
record is sufficient to render a decision on this matter.  As 
such, the Board finds that no prejudice accrues to the 
veteran in proceeding to the merits of his claim at this 
time.

The veteran contends that his skin cancer stems from his 
exposure to ionizing radiation during Operation CASTLE.  
According to his September 1998 hearing before the RO, as 
well as his various statements of record, he indicated that 
he was principally stationed at "Site Tilda."  At this site, 
his duties included guarding the door to the bomb assembly 
building for the NECTAR shot.  He stated that he wore film 
badges everyday.  He believed that he was exposed to 
radiation during an instance when an alarm was sounded in the 
assembly building.  For shot NECTAR, he indicated that he was 
stationed in an open area, wearing black goggles and 
fatigues, 19 miles away from ground zero.  He recalled that 
the explosion was so bright that he could see through the 
sand and into the coral rock.

The veteran further alleges that it was at Site Tilda that he 
witnessed shots BRAVO, ROMEO, KOON, UNION and YANKEE 
detonated at the Bikini Atoll approximately 180 miles away.  
He recalled that a cloud and gush of wind from shot BRAVO had 
passed over him.  He stated a film badge recorded a reading 
of "1 roentgen" following an exposure to radioactive fallout 
while on a boat patrol mission.  He finally recalled fishing 
in contaminated waters.  Post- service, he was employed 
mainly in construction work, and he was not aware of having 
been exposed to any ionizing radiation or excessive sunlight.  
He denied a family history of cancer.  He admitted to a 
history of smoking cigarettes "off & on since 1952 (approx. 
a pack a day)."  In his opinion, he had between "1.001 - 
3.000 REM" of exposure in service.  He opined that his 
service exposure to ionizing radiation was sufficient and 
severe enough to have caused his skin cancer.

The veteran's pre- induction examination, dated in March 
1953, and his separation examination, dated in May 1955, 
reveal "normal" clinical evaluations of the skin.  There is 
no evidence of any in-service complaint, treatment, 
manifestation or diagnosis of skin cancer.  Service records 
reveal that he served as a military policeman with Military 
Police Detachment, Task Group 7.2, Joint Task Force SEVEN 
(JTF 7), and confirm that he participated in atmospheric 
testing during Operation CASTLE at the Eniwetok Proving 
Ground, Marshall Islands.  A May 1954 letter of appreciation 
from U.S. Army Major [redacted] confirms that he was 
stationed as a military policeman at Site Tilda, Eniwetok 
Atoll, during the period from November 21, 1953 to May 15, 
1954.

In March 1994, the veteran sought VA treatment for ulcerative 
lesions of the right temporal and nose areas which had been 
"slow growing one year."  He also had a growth on the palm of 
the right hand which was suspicious for squamous cell 
carcinoma.  Biopsy results, dated in April 1994, indicated a 
diagnosis of basal cell carcinoma of the temporal region and 
nose.  In May 1994, he reported a "10- 15" year history of 
skin cancer of the right palm which had waxed and waned in 
size.

In a letter dated in August 1994, DNA confirmed that the 
veteran participated in the U.S. atmospheric nuclear weapons 
tests at Operation CASTLE.  In general, the average radiation 
dose received by the approximately 200,000 Department of 
Defense participants in nuclear weapons tests from 1945 to 
1962, as well the occupational forces of Hiroshima and 
Nagasaki, was approximately 0.6 rem.  As a reference point, 
federal guidelines permitted radiation workers to be exposed 
5 rem of external exposure per year.  A rem was defined as a 
unit of radiation exposure in man.

DNA reported that, while medical science had no proof that 
exposure to low levels of radiation was hazardous to health, 
scientists generally assumed that even low levels of exposure 
carry some risk.  For example, reports issued by the United 
Nations Scientific Committee on the Effects of Atomic 
Radiation and the NAS (Health Effects of Exposure to Low 
Levels of Ionizing Radiation, Biological Effects of Radiation 
[BEIR V, December 1989]) projected that if 20,000 individuals 
were each exposed to 0.5 rem of ionizing radiation, 4 to 5 
cases of fatal cancer could possibly result.  This figure 
could be contrasted with current National Cancer Institute 
statistics which showed that, of this same group of 20,000 
individuals, about 3,200 could be expected to die of cancer 
from causes other than radiation exposure.

According to a "Fact Sheet" published by the DNA in December 
1981, Operation CASTLE consisted of a six- detonation test of 
large- yield thermonuclear, or hydrogen, devices held 
principally at the Enewetak and Bikini Atolls in the 
northwestern Marshall Islands in the Central Pacific Ocean.  
The first event of this series, designated BRAVO, had a yield 
of 15 MT (megatons) and was the largest device ever detonated 
in atmospheric nuclear testing by the U.S. Government.  A 
megaton was defined as the approximate energy release of the 
explosion of one million tons of TNT. BRAVO, which was held 
in a sandpit on Nam Island, had significantly exceeded its 
yield and released large quantities of radioactive materials 
into the atmosphere.  These material were caught up in winds 
that spread the particles over a much larger area than 
anticipated and resulted in the contamination and exposure of 
some individuals either stationed or residing in distant 
atolls or aboard various vessels.  Acute radiation effects 
were observed among some of these people.

A limited number of JTF 7 personnel, which consisted of 
10,110 military and civilian personnel, received radiation 
exposures considerably in excess of the initially established 
maximum possible exposures (MPE).  This operational limit was 
established at 3.9 roentgens (R) gamma within any 13- week 
period during the operation. In particular, 3 members of the 
U.S. Navy Bikini Boat Pool had heavily exposed badges with 
readings from 85 to 96 R, and 28 Army and Air Force Personnel 
had film badge exposures that read as high as 78 R.  All of 
these men were evacuated at Kwajalein. BRAVO fallout on some 
Navy ships also resulted in additional personnel who had 
exposures approaching or exceeding the CASTLE MPE of 3.9 R.  
To allow for operational completion of the remaining CASTLE 
shots, it became necessary to issue a number of waiver 
authorizations permitting exposures of as much as 7.8 R.  In 
a limited number of cases, even this level of exposure was 
exceeded.

As a result of BRAVO, 21 individuals on the USS PHILIP (DDE- 
498) and 16 individuals on the USS BAIROKO (CVE-115) 
sustained small skin lesions classified as beta burns.  The 
affected personnel received radiological contamination while 
on the weather deck or stationed near ventilation blowers.  
The USS PATAPSCO (AOG-1), a Navy gasoline tanker located 
approximately 180- 195 nautical miles northeast of ground 
zero, received fallout as it returned to Pearl Harbor.  
Estimated exposures ranged from 3.3 R to a worst case 
scenario of 18 R.

The other five CASTLE detonations, ROMEO (held on a barge in 
BRAVO crater), KOON (held on the surface of Eneman Island), 
UNION (held on a barge in a lagoon off Iroij Island), YANKEE 
(held on a barge in UNION crater) and NECTAR (held on 
Enewetak in a crater from a tests series conducted in 1952), 
"did not produce significant, unexpected personnel radiation 
exposures."  In summary, while small numbers of CASTLE 
personnel did receive exposure in excess of imposed 
standards, by far the largest portion did not.  In fact, the 
radiation exposure for JTF 7 personnel at CASTLE averaged 
about 1.7 R.  An attached summary revealed that 1,503 Army 
personnel were film badged during Operation CASTLE.  Of those 
personnel, 27 were exposed to 0 rem, 1,276 were exposed to 
between .001 and 1.000 rem, 121 were exposed to between 
1.1001 and 3.000 rem, 60 were exposed to between 3.001 and 
5,000 rem, 8 were exposed to between 5.001 and 10.00 rem and 
3 were exposed to over 10.0 rem.  Doses were unavailable for 
8 Army personnel, and "zero doses were not recorded in the 
Consolidated List of CASTLE Radiological Exposures for many 
units."

During Operation Castle, an extensive radiological safety 
program provided film badges to a large portion of the 
participating personnel, to include persons likely to be 
exposed to radiation as well as a representative group of the 
remainder.  An extensive weather forecasting group was 
established in order to predict wind directions and areas of 
potential fallout.  Personnel were evacuated from danger 
areas before each detonation, and reentry to contaminated 
areas was restricted to personnel required to retrieve 
important data.  The amount of radiation exposure for these 
personnel was monitored.

VA skin examination, dated in November 1995, revealed a 
diagnosis of status post- radiation therapy to unknown type 
of skin cancer of the palm of the right hand and status post- 
excision of unknown type of skin cancer of the right 
forehead.  The examiner observed that the veteran had 
extensively sun- damaged skin and scarring of all sun exposed 
areas, including the trunk.  The examiner also opined that 
the veteran's "H- bomb" testing "may very well have played a 
role in his skin damage and malignant lesions."

In a letter dated in April 1996, DNA reported that a careful 
search of dosimetry data revealed a "recorded dose of 0.000 
rem gamma" for the veteran.  A scientific dose reconstruction 
indicated that the veteran would have received a probable 
dose of 0.692 rem gamma with an upper bound of 0.9 rem gamma.  
Based upon a scientific dose reconstruction titled Neutron 
Exposure for DoD Nuclear Test Personnel (DNA-TR-84-405), it 
was estimated that he had virtually no potential for exposure 
to neutron radiation due to his distance from ground zero.  
Scientific research from the National Council on Radiation 
Protection and Measurements was reported as showing that 
high, large skin doses as well as high- intensity localized 
exposure (as from hot particle contamination) to small areas 
of skin involved an "extremely small" risk of developing skin 
cancer.

A unit history of the 7126th Army unit personnel revealed 
that Task Group 7.2 assumed responsibility for the garrison 
forces on Enewetak and Bikini Atolls.  The unit's primary 
operating location was at Enewetak and Parry Islands.  As a 
result of BRAVO, ROMEO and NECTAR, the Enewetak Atoll did 
experience measurable fallout.  However, such fallout was 
considered relatively light and did not alter daily work 
routines or require evacuation.  Shot NECTAR produced "very 
little fallout" on the residence islands.

A study of the dose reconstruction methods used by the 
Nuclear Test Personnel Review (NPTR) (a program of the DNA), 
conducted by the Committee on Dose Assignment and 
Reconstruction for Service Personnel at Nuclear Tests of the 
National Research Council (NRC), reported that the NPTR's 
principal source of information consisted of film badge 
information contained in a master file maintained by the 
Reynolds Electrical and Engineering Company.  This file 
contained more than 230,000 entries on about 143,000 of the 
203,000 military and civilian personnel.  Based upon studies 
conducted by the National Bureau of Standards in 1950, it was 
estimated that the film badges generally "read too high." The 
NRC found that the procedures used by NPTR to estimate 
external radiation doses were reasonably sound.  In the ideal 
case, a complete film- badge record was available, although 
it could not be ascertained that the film- badge records 
accurately reflected a person's total exposure through 
participation in the nuclear tests.  In the least favorable 
case, no film- badge data was available and the estimate 
could only be inferred from information such as a person's 
work schedule and survey meter measurements.  When an 
unbadged person belonged to a group of which some members 
wore film badges, the dose assigned by the Navy to that 
person was the 95th percentile dose received by group members 
to whom badges were assigned.  This procedure had the "effect 
of increasing the estimates for most veterans whose dose was 
assessed this way."  Despite the uncertainties, it appeared 
that 99 percent of the personnel received doses of less than 
5 rems, which was approximately the average dose received by 
the general population during the last 30 three years from 
exposure to natural radiation and the use of ionizing 
radiation during medical procedures.

By letter dated on May 9, 1996, VA's Director of Compensation 
and Pension Service requested VA's Under Secretary for Health 
to review the veteran's records and furnish opinion as "to 
whether it is likely, unlikely or approximately as likely as 
not that the veteran's skin cancer resulted from exposure to 
ionizing radiation in service."  In so doing, the Director 
of Compensation and Pension Service provided the Under 
Secretary for Health the following information:

1.  The veteran, born May 12, 1933, had 
honorable active service in the U.S. Army from 
May 22, 1953, to May 20, 1955.  The April 11, 
1996 letter from Defense Nuclear Agency states 
historical records confirm that the veteran was 
present at Operation CASTLE, a U.S. atmospheric 
nuclear test series conducted at the Pacific 
Proving Ground during the Spring of 1954.  A 
careful search of dosimetry data reveals a 
recorded dose of 0.000 rem gamma for the 
veteran.  A scientific dose reconstruction 
indicates the veteran would have received a 
probable dose of 0.692 rem gamma with an upper 
bound of 0.9 rem gamma.  Due to the distance 
for the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron 
radiation.  The veteran was 21 years old when 
exposed to ionizing radiation.

2.  Pathology report of biopsy lesions received 
April 13, 1994, at which time the veteran was 
sixty (60) years old, shows the diagnosis of 
basal cell carcinoma.  There is a history of 
onset of skin cancer of the right hand in 1986 
or 1987.  Employment history includes 
construction and structural ironwork.  Veteran 
reported smoking "off and on since 1952 (a 
pack a day)."  Family history of malignancy is 
denied.  Skin cancer is not one of the diseases 
for which 38 C.F.R. § 3.309(d) provided 
presumptive service-connection if diagnosed in 
radiation-exposed veterans.

In a memorandum dated on May 29, 1996, the VA Chief Public 
Health and Environmental Hazards Officer reported that DNA 
had estimated that the veteran was exposed to 0.692 rem gamma 
with an upper bound of .09 rem gamma and virtually no 
potential for neutron exposure.  It was noted that the CIRRPC 
Science Panel Report Number 6, 1998, did not provide 
screening doses for skin cancer.  However, it was noted that 
skin cancer usually was attributed to ionizing radiation at 
high doses (e.g. several hundred rads).  According to BEIR V, 
pages 325 to 327, excess numbers of basal cell cancers had 
been reported in margins of irradiated areas which had 
received estimated doses of 9- 12 rads.  In light of the 
above, the VA Chief Public Health and Environmental Hazards 
Officer opined that it was unlikely that the veteran's basal 
cell skin cancers could be attributed to exposure to ionizing 
radiation in service.

By letter dated in June 1996, the VA Director of Compensation 
and Pension Service stated that, after review of the report 
issued by the VA Chief of Public Health and Environmental 
Hazards Officer, there appeared to be no reasonable 
possibility that the veteran's skin cancer was the result of 
radiation exposure.

Research conducted by the DoE in December 1996 estimated that 
the veteran was exposed to a total whole body dose of 692 
millirem (mrem) (1 rem = 1000 mrem).  It was noted that this 
estimate was based upon a dose reconstruction provided by 
DNA.

In a letter dated in January 1997, the Chief of the U.S. Army 
Ionizing Radiation Dosimetry Center reported that his office 
was unable to locate any records of exposure to ionizing 
radiation for the veteran.

An NPTR dose information sheet, dated in February 1997, 
indicated that the veteran was exposed to 0.663 rem gamma 
during Operation CASTLE, and 0.129 rem gamma for the 
remainder of 1954.  His total operation dose was estimated at 
0.792 rem gamma.  Attached were film badge sheets without 
readings and marked "PRIVACY ACT MATERIAL REMOVED."  There 
was one "assessed" reading of his accumulated exposure to 200 
"mr" during Operations UNION, YANKEE and NECTAR.

In August 1997, the DoE provided a revised dose estimate 
which indicated that the veteran was exposed to a total whole 
body dose of 792 mrem.  It was noted that this estimate was 
based upon a dose reconstruction provided by DNA.  There is 
also a notation that the "assessed" reading of his 
accumulated exposure during Operations UNION, YANKEE and 
NECTAR was "deactivated and replaced with a reconstructed 
dose which [wa]s higher."

At his appearance before the RO in 1998, the veteran 
submitted an NTPR dose information summary, dated in August 
1994, which indicated that he was exposed to 1.085 rem gamma 
during Operation CASTLE, and 0.087 rem gamma for the 
remainder of 1954.  His cumulative operation dose was 1.172 
rem gamma.

In further support of his claim, the veteran has submitted a 
medical opinion, dated in May 2001, from William E. Jones, 
M.D.  Dr. Jones' curriculum vitae reveals that he earned his 
doctorate degree from UMDNJ-Robert Wood Johnson Medical 
School in June 1992.  From 1992 to 1995, he was a resident in 
Internal Medicine at the Pennsylvania Hospital in 
Philadelphia, Pennsylvania.  From August 1995 to February 
1998, he served as an attending physician at the Cedar Crest 
Emergicenter in Allentown, PA.  Thereafter, he served as Co-
Director of the Park Care Oviedo Walk-In Medical Center in 
Oviedo, Florida.  His certifications include the Physician 
Assistant National Certifying Examination, the National Board 
of Medical Examiners parts I-III, and the Physician's 
Certification Program for Worker's Compensation.  He was 
eligible to sit for the American Board of Internal Medicine 
in August 2000.  His research experience includes 
investigation of the "Role of Calf Neutral Proteinase in the 
Formation of Cataracts" and the investigation of "Upper 
Esophageal Sphincter Dynamics in Gastroesophageal Reflux."  
Dr. Jones' opinion is as follows:

I thoroughly reviewed the VA claims file of 
[the veteran] including his service and post 
service records, and performed a thorough 
physical examination of him in my office.  It 
is my opinion that the skin cancer incurred by 
this man was as likely as not a direct result 
of well documented exposure to ionizing 
radiation while in the military. 

The records document skin cancer of his right 
palm, ulcerative skin lesions of his right 
temple and nose which were cancerous as well.  
He now has deformities of his face and nose as 
well as weakness and contractures of the right 
palm, all a direct result of cancer and the 
surgery necessary to excise these lesions.  
Such focused and unusually distributed lesions 
are not typical of sun exposure, but rather 
due to an unnatural carcinogen such as 
ionizing radiation.

[The veteran] also has documented colon and 
prostate cancer.  These tumors compounded with 
his history of skin cancer further makes the 
case of exposure to an unnatural cancer-
causing agent, i.e. ionizing radiation.  The 
veteran's life expectancy cannot be more than 
a few years based on his age and extent of 
cancer in 3 major organ systems.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 
Supp. 2001).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

Basal cell carcinoma, which is a form of skin cancer, is not 
subject to presumptive service connection under the 
provisions of 38 C.F.R. § 3.309(d).  However, skin cancer is 
subject to service connection as a "radiogenic" disease under 
the provisions of 38 C.F.R. § 3.311(b)(2)(vii).  In order for 
the disease process of skin cancer to be service connected 
under 38 C.F.R. §§ 3.311, it must be shown that the veteran 
was exposed to ionizing radiation during service and that his 
skin cancer was first manifested five years or more after his 
radiation exposure.  38 C.F.R. § 3.311(b) (2001).  The 
veteran, through his participation in Operation CASTLE, is 
deemed to have been a radiation-exposed veteran, as defined 
by VA law and regulations. 38 C.F.R. § 3.309(d)(3)(iv)(J).  
VA medical records show that his basal cell carcinoma was 
first manifested more than five years from his in-service 
exposure.

A 1994 DNA reconstruction indicated that the veteran was 
exposed to 1.172 rem gamma during service.  In 1996, DNA 
downwardly revised this figure as 0.692 rem gamma with an 
upper bound of 0.9 rem gamma.  In 1997, DNA indicated an 
upwardly revised figure of 0.792 rem gamma, and this 
additional 0.10 rem gamma revises the 1996 upper bound 
estimate to 1.000 rem gamma.  The difference between the 1994 
estimate of 1.172 rem gamma and the current upper bound 
estimate of 1.000 rem gamma is not material for VA purposes.  
See generally 38 C.F.R. § 3.311(a)(3)(i) (2001).  Dosimetry 
data is reported as showing a "recorded dose of 0.000 rem 
gamma."  With application of the benefit of the doubt, the 
Board will assume that the veteran was exposed to not more 
than 1.172 rem gamma during service.

The Board finds that, upon review of the evidence of record, 
that the preponderance of the evidence demonstrates that the 
veteran's basal cell carcinoma was not caused by his exposure 
to ionizing radiation in service.  The most persuasive 
evidence of record consists of the May 1998 opinion by VA's 
Chief Public Health and Environmental Hazards Officer which 
determined that it was unlikely that the veteran's skin 
cancer was caused by exposure to ionizing radiation in 
service.  This opinion was based upon review of the veteran's 
radiation exposure history, age at time of exposure, time-
lapse between exposure and onset of disease, and history of 
exposure to other carcinogens, to include an on and off 
history of smoking one pack of cigarettes per day since 1952.  
See Letter from the Director of Compensation and Pension 
Service dated on May 9, 1996.  This opinion was also based 
upon reference to the BIER IV report, entitled Health Effects 
of Exposure to Low Levels of Ionizing Radiation, which 
reported that an exposure threshold of 9-12 rads was 
correlated with the appearance of increased number of excess 
basal cell cancers.

In so finding, the Board recognizes that the provisions of 
38 C.F.R. § 3.311 establish that ionizing radiation could 
induce skin cancer.  The question presented in this case, 
however, is whether the veteran's presumed level of radiation 
exposure was sufficient to induce his basal cell carcinoma.  
A VA examiner in 1995 opined that the veteran's radiation 
exposure "may very well have played a role" in his skin 
cancer.  This opinion, however, holds little probative value 
to the question at hand as it is couched in speculative 
terms, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), and is 
not grounded upon consideration of the veteran's presumed 
level of radiation exposure.  Dr. Jones has also opined that 
the unusual distribution of the veteran's skin cancers, when 
coupled with his diagnosed prostate and colon cancers, is 
indicative of exposure to an unnatural cancer-causing agent.  
Dr. Jones has hypothesized that such cancer-causing agent 
would be the veteran's history of in-service radiation 
exposure.  Dr. Jones, however, does not actually cite his 
understanding of the veteran's presumed level of radiation 
exposure nor refer to any authoritative source to support his 
opinion.  A review of Dr. Jones' curriculum vitae fails to 
reveal that he possesses any particular expertise in 
radiation induced diseases.   The Board further notes that 
Dr. Jones does not mention the veteran's admitted history of 
smoking since 1952 as the possible "unnatural cancer-causing 
agent."

As such, the Board places more probative weight to the 
opinion of VA's Chief of Public and Environmental Hazards 
Officer who, besides being qualified to render opinion on 
radiation induced diseases, supported his opinion by review 
of the veteran's particular risk factors and reference to a 
study by scientific experts that was specifically designed to 
determine the health effects of exposure to low levels of 
ionizing radiation.  The BEIR V study reported that excess 
numbers of basal cell cancers had been reported with margins 
of skin areas which received estimated doses of "9- 12 rads" 
or higher.  The higher 1.172 rem gamma dose estimate assumed 
by the Board falls considerably short of the level of 
radiation exposure correlated with the development of basal 
cell carcinoma.  Based upon the foregoing, the Board finds, 
by a preponderance of the evidence, that the veteran's skin 
cancer was not caused by his exposure to ionizing radiation 
in service and, accordingly, the claim under 38 C.F.R. § 
3.311 must be denied.

Nonetheless, as stated above, the veteran is entitled to 
service connection for skin cancer if he can establish that 
his disability was incurred or aggravated by service under 
the general laws and regulations governing VA compensation 
entitlement. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 
1991).  See also Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 
1994).  A malignant tumor that is manifested to a degree of 
10 percent or more within one year of separation from service 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

In this case, there is no evidence that the veteran's skin 
cancer was present until many years after his separation from 
service.  There is no medical evidence showing manifestations 
of skin cancer in service, or within one year therefrom.  Nor 
is there competent or probative evidence linking this disease 
process to service other than his presumed radiation 
exposure.  Rather, the preponderance of the evidence 
demonstrates that the veteran's basal cell carcinoma, which 
was first shown medically many years after service, was not 
caused by his exposure to ionizing radiation in service nor 
is otherwise related to active service.  The claim, 
accordingly, must be denied.

In the present case, the veteran contends that he was exposed 
to a higher level of radiation than estimated by DNA, and 
that a causal relationship, or nexus, exists between such 
exposure and his skin cancer.  Generally, he is deemed 
competent to describe symptomatology and factual information 
within his personal knowledge and observation; however, as a 
lay person, he is not competent to render a scientific or 
medical opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); 66 Fed. Reg at 45631 (to be codified at 38 C.F.R. 
§ 3.159(a)).  

Specifically, the veteran argues that the DNA dose 
reconstruction is not based upon his actual film badge 
readings.  In this respect, he notes that his film badge 
records are marked as "PRIVACY ACT MATERIAL REMOVED."  In 
April 1996, DNA reported that dosimetry data showed a 
"recorded dose of 0.000 rem gamma."  This finding was based 
upon consideration of the "redacted" film badge readings, if 
any, and is consistent with documentation of record which 
reveals that film badge readings for some Army personnel are 
reported as showing 0 rem gamma.  It is also noted that "zero 
doses were not recorded in the Consolidated List of CASTLE 
Radiological Exposures for many units."  As such, there is no 
basis of record to substantiate the veteran's contentions 
that he registered positive film badge readings during 
service.

Additionally, the veteran argues that the DNA dose 
reconstructions are inaccurate and inconsistent.  He opines 
that he had between "1.001 - 3.000 REM" of exposure in 
service.  As stated above, the difference between the 1994 
estimate of 1.172 rem gamma and the current upper bound 
estimate of 1.000 rem gamma is not material for VA purposes.  
His most recent estimate indicates that his "assessed" 
reading of his accumulated exposure during Operations UNION, 
YANKEE and NECTAR was "deactivated and replaced with a 
reconstructed dose which [wa]s higher."  The NPTR dose 
reconstruction methods have the effect of "increasing the 
estimates for most veterans."  In any event, the evidence 
shows that personnel who exceeded 3.9 rem gamma during 
Operation CASTLE were required to sign waivers.  The veteran 
has not presented an alternate dose from a credible source, 
which establishes a higher dose assessment.  38 C.F.R. 
§ 3.311(a)(3) (2001).  Accordingly, the evidence of record 
shows that, more likely than not, the currently assigned 
reconstructed dose estimate is higher than the level of his 
actual exposure during service.  Nonetheless, the Board has 
afforded him the benefit of the doubt by consideration of the 
1.172 rem gamma dose estimate.  There is no further doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  



ORDER

Service connection for basal cell carcinoma claimed as a 
result of ionizing radiation is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

